Citation Nr: 0933993	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include schizophrenia and depression.   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1975 to April 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2006 
and July 2008 the case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the July 2008 Remand, the RO was able to obtain a 
February 1976 Mental Hygiene clinic progress note from Fort 
Sill, Oklahoma.  This note indicates that the Veteran was 
seen by mental health personnel for complaints of nightmares 
and trouble sleeping.  The Veteran asked for a couple of days 
off but when he found out that this was not possible, he was 
noted to be in a hurry to leave.  The diagnostic impression 
was adjustment reaction.  

In addition to this mental health contact in service the 
record also shows a current mental health diagnosis of 
schizoaffective disorder.  Further, the Veteran has alleged 
that he has continued to experience mental health symptoms, 
particularly hearing voices, from service until the present.  
Consequently, given that the record contains competent 
evidence of a current mental health disability, evidence of 
some level of mental health difficulty in service and at 
least some indication that the current disability may be 
related to the problem experienced in service, the Board 
finds that a VA mental health examination is necessary before 
final adjudication of this claim.  See 38 C.F.R. § 
3.159(c)(4).

The Board also notes that in response to the July 2008 
remand, the RO sent the Veteran a letter asking him to 
identify the years during which he received psychiatric 
evaluation or treatment (i.e. when he first sought treatment 
and when he last received treatment) at the MHMR Center in 
Wichita Falls).  The letter noted that with a release of 
information from him, the RO could obtain the records and 
associate them with the claims file.  It does not appear that 
the RO attempted to obtain these records (and it is unclear 
whether the Veteran completed an appropriate release form).  
Consequently, on Remand, the RO should, after receiving an 
appropriate release from the Veteran, attempt to obtain any 
available, outstanding records.  

In addition, the record contains July 28, 2009 correspondence 
from the RO asking the Veteran's representative to complete a 
VA Form 646, Statement of Accredited Representative.  The 
case was then apparently forwarded to the Board before the 
representative had an opportunity to submit this statement.  
Consequently, on Remand, the RO should ensure that the 
Veteran's representative is given an appropriate opportunity 
to complete a VA Form 646.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for mental 
health disorder since March 2009 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

2.  The RO should again contact the 
Veteran and request that he identify the 
years during which he received psychiatric 
evaluation or treatment (i.e., when he 
first sought treatment and when he last 
received treatment) at the Mental Health 
and Mental Retardation Center in Wichita 
Falls, Texas.  With release authorization 
from the Veteran, the RO should obtain and 
associate the identified records with the 
claims file.  If the Veteran provides 
release authorization but is unable to 
identify dates of treatment, the RO should 
request records dating from 1980 to 2002.

3.  The RO should arrange for a VA 
examination by an appropriate mental 
health professional to determine the 
likely etiology of the Veteran's current 
psychiatric disability.   The Veteran's 
claims folder should be made available for 
review by the examiner in conjunction with 
the examination.  Any indicated tests 
should be performed.  The examiner should 
provide all appropriate psychiatric 
diagnoses for the Veteran.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent chance or greater) that 
any current psychiatric disability is 
related to the Veteran's military service.  
The examiner should explain the rationale 
for the opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




